                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

    Case No.:   EDCV 17-1748 JAK (RAO)                               Date:    February 18, 2020
    Title:      Rateek Allah v. Doctor Rutledge, et al.



    Present:       The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                       N/A
                  Deputy Clerk                                 Court Reporter / Recorder

         Attorneys Present for Plaintiff(s):              Attorneys Present for Defendant(s):

                        N/A                                               N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

        On January 3, 2020, Defendants filed a Motion to Dismiss (“Motion”). Dkt. No. 82.
Also on January 3, 2020, the Court issued an order directing that any Opposition to the Motion
be filed by February 3, 2020. Dkt. No. 83. To date, no Opposition has been filed.

        Plaintiff is ordered to show cause, in writing, no later than March 19, 2020, why this
action should not be dismissed for failure to prosecute, pursuant to Federal Rule of Civil
Procedure 41(b). Alternatively, Plaintiff may discharge this Order by filing an Opposition or a
Notice of Non-Opposition to the Motion on or before this deadline.

        Plaintiff is expressly advised that failure to timely file a response to this Order will
result in a recommendation that this action be dismissed for failure to prosecute pursuant
to Federal Rule of Civil Procedure 41(b).1

IT IS SO ORDERED.


                                                                                              :
                                                                Initials of Preparer          dl




1
 The Court notes that it has previously issued four orders to show cause. See Dkt. Nos. 40, 52,
57, 59. Three of the orders to show cause were based on Plaintiff’s failure to timely file a notice
of submission or status report regarding service, and one was based on Plaintiff’s failure to
update his address. See id.


CV-90 (05/15)                         CIVIL MINUTES - GENERAL                              Page 1 of 1
